Case: 16-15059       Date Filed: 03/15/2018      Page: 1 of 21


                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 16-15059
                              ________________________

                     D.C. Docket No. 8:16-cr-00021-JDW-MAP-1



UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,
                                            versus

HERNANDO JAVIER VERGARA,

                                                                   Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                             _______________________

                                     (March 15, 2018)

Before WILLIAM PRYOR, JILL PRYOR and CLEVENGER, * Circuit Judges.

WILLIAM PRYOR, Circuit Judge:




*
  Honorable Raymond C. Clevenger III, United States Circuit Judge for the Federal Circuit,
sitting by designation.
              Case: 16-15059    Date Filed: 03/15/2018   Page: 2 of 21


      This appeal presents the issue whether warrantless forensic searches of two

cell phones at the border violated the Fourth Amendment. U.S. Const. amend IV.

Hernando Javier Vergara appeals the denial of his motion to suppress evidence

found on two cell phones that he carried on a cruise from Cozumel, Mexico to

Tampa, Florida. He argues that the recent decision of the Supreme Court in Riley v.

California, 134 S. Ct. 2473 (2014)—that the search-incident-to-arrest exception to

the warrant requirement does not apply to searches of cell phones—should govern

this appeal. But we disagree. The forensic searches of Vergara’s cell phones

occurred at the border, not as searches incident to arrest, and border searches never

require a warrant or probable cause. At most, border searches require reasonable

suspicion, but Vergara has not argued that the agents lacked reasonable suspicion

to conduct a forensic search of his phones. We affirm.

                                I. BACKGROUND

      Vergara returned to Tampa, Florida on a cruise ship from Cozumel, Mexico,

with three phones: a Samsung phone inside a bag in his luggage, an LG phone, and

an iPhone. Christopher Ragan, an officer with Customs and Border Protection,

identified Vergara and searched his luggage. When Ragan found the Samsung

phone in Vergara’s luggage, he asked Vergara to turn the phone on and then

looked through the phone for about five minutes. During this search, Ragan found




                                          2
             Case: 16-15059     Date Filed: 03/15/2018     Page: 3 of 21


a video of two topless female minors. After watching a few seconds of that video,

Ragan called investigators for the Department of Homeland Security.

      After viewing the video and interviewing Vergara, Terri Botterbusch, a

special agent with the Department of Homeland Security, decided to have all three

phones forensically examined. Agents later returned the iPhone to Vergara’s niece

after a forensic examination revealed that it did not contain any child pornography.

      A forensic examination of the Samsung and LG phones conducted that day

revealed more than 100 images and videos, “the production of which involved the

use of a minor engaging in sexually explicit conduct and the visual depictions were

of such conduct.” Neither the earlier manual search nor the forensic examinations

damaged the phones. A grand jury later indicted Vergara on two counts: (1) that he

“did knowingly transport in and affecting interstate and foreign commerce one or

more visual depictions, the production of which involved the use of a minor

engaging in sexually explicit conduct and such visual depictions were of such

conduct”; and (2) that he “did knowingly possess numerous matters that had been

shipped and transported using any means and facility of interstate and foreign

commerce, including by computer, which matters contained visual depictions of

minors engaging in sexually explicit conduct and the production of which involved

the use of minors engaging in sexually explicit conduct.” See 18 U.S.C.

§ 2252(a)(1), (b)(1); 18 U.S.C. § 2252(a)(4)(B), (b)(2).



                                         3
              Case: 16-15059     Date Filed: 03/15/2018    Page: 4 of 21


      Vergara filed a motion to suppress the evidence obtained from his cell

phones. The court held a suppression hearing, at which Ragan and Botterbusch

testified, and later denied Vergara’s motion. The district court ruled that the initial

manual search did not require reasonable suspicion and found that “in any

event, . . . Agent Ragan had reasonable suspicion to search the applications and

settings of the phone for evidence of child pornography.” The district court also

rejected Vergara’s argument that Riley v. California, 134 S. Ct. 2473 (2014),

required the agents to obtain a warrant before conducting the forensic search. It

reasoned that Riley did not apply to border searches. It agreed with the government

that “if [Vergara] had entered the country with child pornography images in a

notebook, the notebook would have been subject to inspection, and he cannot be

allowed to insulate himself from inspection by storing child pornography

electronically on his cell phone.” And it concluded that, in any event, the search

was supported by reasonable suspicion.

      At a later bench trial, the district court found Vergara guilty of both counts

and later sentenced him to ninety-six months imprisonment on each count

concurrently followed by supervision for life.

                           II. STANDARD OF REVIEW

      “With regard to [a] motion to suppress, we review the district court’s factual

findings for clear error and its legal conclusions de novo.” United States v.



                                           4
              Case: 16-15059    Date Filed: 03/15/2018     Page: 5 of 21


Newsome, 475 F.3d 1221, 1223 (11th Cir. 2007). We construe all facts “in the light

most favorable to the prevailing party below.” Id. at 1224 (internal quotation marks

omitted). And “[t]he individual challenging the search bears the burdens of proof

and persuasion.” Id. (internal quotation marks omitted).

                                 III. DISCUSSION

      The Fourth Amendment to the U.S. Constitution provides, “The right of the

people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated, and no Warrants shall

issue, but upon probable cause . . . .” U.S. Const. amend. IV. Ordinarily, “where a

search is undertaken by law enforcement officials to discover evidence of criminal

wrongdoing, reasonableness . . . requires the obtaining of a judicial warrant.” Riley,
134 S. Ct. at 2482 (alterations adopted) (internal quotation marks omitted). But

searches at the border, “from before the adoption of the Fourth Amendment, have

been considered to be ‘reasonable’ by the single fact that the person or item in

question had entered into our country from outside.” United States v. Ramsey, 431
U.S. 606, 619 (1977). Border searches “never” require probable cause or a warrant.

Id. And we require reasonable suspicion at the border only “for highly intrusive

searches of a person’s body such as a strip search or an x-ray examination.” United

States v. Alfaro-Moncada, 607 F.3d 720, 729 (11th Cir. 2010).




                                          5
              Case: 16-15059    Date Filed: 03/15/2018    Page: 6 of 21


      The forensic searches of Vergara’s phones required neither a warrant nor

probable cause. “The Supreme Court has consistently held that border searches are

not subject to the probable cause and warrant requirements of the Fourth

Amendment.” United States v. Vega-Barvo, 729 F.2d 1341, 1344 (11th Cir. 1984)

(citing Ramsey, 431 U.S. at 619). Instead, “they are simply subject to that

amendment’s more amorphous reasonableness standard.” United States v.

Villabona-Garnica, 63 F.3d 1051, 1057 (11th Cir. 1995). The “longstanding

recognition that searches at our borders without probable cause and without a

warrant are nonetheless ‘reasonable’ has a history as old as the Fourth Amendment

itself.” Ramsey, 431 U.S. at 619. And “[t]here has never been any additional

requirement that the reasonableness of a border search depended on the existence

of probable cause.” Id.; see also United States v. Montoya de Hernandez, 473 U.S.
531, 537–38 (1985).

      Vergara argues that Riley required a warrant for both the manual and the

forensic searches of his phones, but he challenges only the forensic searches

because no evidence from the manual search was admitted as evidence against

him. In Riley, the Supreme Court addressed the constitutionality of warrantless

manual searches of cell phones following the arrest of two defendants in the United

States. 134 S. Ct. at 2480–82. And the Supreme Court expressly limited its holding

to the search-incident-to-arrest exception. It explained that “even though [that]



                                          6
              Case: 16-15059     Date Filed: 03/15/2018   Page: 7 of 21


exception does not apply to cell phones, other case-specific exceptions may still

justify a warrantless search of a particular phone.” Id. at 2494.

      Border searches have long been excepted from warrant and probable cause

requirements, and the holding of Riley does not change this rule. Vergara points to

language from Riley about the “consequences for privacy” involved in a search of a

cell phone. Id. at 2489. But this language does not help him. At the border, the

highest standard for a search is reasonable suspicion, see Vega-Barvo, 729 F.2d at

1344–45, and Vergara has not challenged the finding of the district court that

reasonable suspicion existed for the searches of his phones. So we need not—and

do not—address the questions whether reasonable suspicion was required for the

searches or whether reasonable suspicion existed.

                                IV. CONCLUSION

      We AFFIRM Vergara’s judgment of conviction and sentence.




                                           7
              Case: 16-15059     Date Filed: 03/15/2018    Page: 8 of 21


JILL PRYOR, Circuit Judge, dissenting:

      In this case we decide for the first time whether a warrantless forensic search

of a cell phone at the United States border comports with the Fourth Amendment.

To determine whether a law enforcement practice is constitutional, courts must

balance its promotion of legitimate government interests against its intrusion on an

individual’s Fourth Amendment rights. United States v. Montoya de Hernandez,

473 U.S. 531, 537 (1985). Here, we weigh the government’s interest in conducting

warrantless forensic cell phone searches at the border with Hernando Vergara’s

privacy interest in his cellular devices and the data they contain.

      The majority opinion concludes that this balance weighs heavily in the

government’s favor because the searches occurred at the border. I agree with the

majority that the government’s interest in protecting the nation is at its peak at the

border, but I disagree with the majority’s dismissal of the significant privacy

interests implicated in cell phone searches, as articulated by the Supreme Court in

Riley v. California, 134 S. Ct. 2473 (2014). Because Riley did not involve a border

search, I acknowledge that I can, at best, attempt to predict how the Supreme Court

would balance the interests here. But my weighing of the government’s

heightened interest at the border with Vergara’s privacy interest in his cell phones

leads me to a result different than the majority’s. I respectfully dissent because, in




                                           8
                 Case: 16-15059          Date Filed: 03/15/2018       Page: 9 of 21


my view, a forensic search of a cell phone at the border requires a warrant

supported by probable cause.

                                    I.      BACKGROUND

      Vergara, a United States citizen, arrived at the Port of Tampa, Florida,

having returned from a vacation in Cozumel, Mexico. Before his return, U.S.

Customs and Border Protection (“CBP”) had identified Vergara based on his prior

conviction for possession of child pornography, placing him on a list of the day’s

“lookouts.” Individuals on the list are subjected to secondary screening at the

border, which involves additional questioning and searching.

      When Vergara arrived at the port, CBP Agent Christopher Ragan escorted

him to the secondary inspection area. In Vergara’s luggage, Ragan found two cell

phones, a Samsung phone and an iPhone. Vergara also had a third cell phone on

his person. Ragan took the Samsung phone and began looking through the photos

on it, as well as “a couple apps,” finding nothing of interest. Doc. 63 at 12. 1

Ragan then began viewing videos, one of which depicted topless females he

believed were minors. Ragan contacted Special Agent Terri Botterbusch, a

criminal investigator with the Department of Homeland Security. When

Botterbusch arrived, she spent a few seconds viewing the video, observing

underage, topless females and the logo of a website that she knew distributed child

      1
          All citations in the form “Doc. #” refer to the district court docket entries.


                                                   9
             Case: 16-15059     Date Filed: 03/15/2018    Page: 10 of 21


pornography. She determined that the video was child erotica, meaning it depicted

children and was sexual in nature, but it failed to meet the statutory definition of

child pornography.

      The agents “[did not] have the capability to forensic[ally] analyze the phone

at the port of entry.” Doc. 63 at 23. Botterbusch therefore seized Vergara’s cell

phones and took them to her office so “forensic agents” could conduct a full

forensic examination. Id. at 31. The record does not detail the mechanics of the

forensic examination, but Botterbusch testified that it involved the “extraction of

data” from the cell phones and that she believed it had been completed “that

afternoon.” Id. at 39. The forensic search ultimately revealed more than 100

images and videos of child pornography and erotica stored on Vergara’s phones.

      Based on evidence procured from the forensic search, Vergara was arrested

and charged with knowingly transporting child pornography, in violation of

18 U.S.C. § 2252(a)(1) and (b)(1), and possession of child pornography, in

violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). He filed a motion to suppress

the child pornography found on his cell phones; the district court denied the

motion. Vergara agreed to a bench trial based on stipulated facts, and the district

court found him guilty. He was sentenced to 96 months of imprisonment. Vergara

appealed.




                                          10
             Case: 16-15059     Date Filed: 03/15/2018    Page: 11 of 21


                                II.   DISCUSSION

      The Fourth Amendment establishes “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures . . . .” U.S. Const. amend IV. “As the text makes clear, the ultimate

touchstone of the Fourth Amendment is reasonableness.” Riley, 134 S. Ct. at 2482

(internal quotation marks omitted). In general, reasonableness requires the

government to obtain a judicial warrant supported by probable cause prior to

conducting a search. Id. To “determine whether to exempt a given type of search

from the warrant requirement,” courts weigh the degree to which the practice

promotes “legitimate governmental interests” against “the degree to which it

intrudes upon an individual’s privacy.” Id. at 2484. This case requires us to

balance the government’s interest in protecting the integrity of the border against

Vergara’s privacy interest in the data extracted from his cell phones.

      Congress has granted the Executive Branch the “plenary authority to

conduct routine searches . . . at the border, without probable cause or a warrant, in

order to regulate the collection of duties and to prevent the introduction of

contraband into this country.” Montoya de Hernandez, 473 U.S. at 537. This

exception to the warrant requirement “is grounded in the recognized right of the

sovereign to control, subject to substantive limitations imposed by the

Constitution, who and what may enter the country.” United States v. Ramsey, 431

                                          11
              Case: 16-15059     Date Filed: 03/15/2018     Page: 12 of 21
U.S. 606, 620 (1977). Because of the “paramount interest in protecting . . . its

territorial integrity,” the government’s interest at the border is “at its zenith.”

United States v. Flores-Montano, 541 U.S. 149, 152 (2004).

      Given the government’s heightened interest, the Supreme Court has held, for

example, that at the border mail may be opened without a warrant, vehicles may be

stopped without individualized suspicion, and boats may be boarded “with no

suspicion whatever.” Montoya de Hernandez, 473 U.S. at 538; see also Flores-

Montano, 541 U.S. at 155 (holding that at the border a vehicle’s gas tank may be

disassembled and searched without any suspicion). Consistently with the Supreme

Court’s cases involving routine border searches, we have held that living quarters

on a ship may be searched at the border absent any suspicion. United States v.

Alfaro-Moncada, 607 F.3d 720, 732 (11th Cir. 2010). Such searches “are

reasonable simply by virtue of the fact that they occur at the border.” Flores-

Montano, 541 U.S. at 152-53 (internal quotation marks omitted).

      But the government’s authority at the border is not without limits. In

Montoya de Hernandez, for example, the Supreme Court held that the prolonged

detention of a woman who was suspected of smuggling narcotics within her

alimentary canal was “beyond the scope of a routine customs search” and thus

required some level of suspicion. Montoya de Hernandez, 473 U.S. at 541.

Although the Court expressed “no view” on the level of suspicion required for

                                           12
               Case: 16-15059       Date Filed: 03/15/2018       Page: 13 of 21


“nonroutine border searches,” id. at 541 n.4, our circuit has held that “highly

intrusive searches of a person’s body such as a strip search or an x-ray

examination” require reasonable suspicion, Alfaro-Moncada, 607 F.3d at 729.

       Neither the Supreme Court nor any federal circuit court has determined the

level of suspicion required to justify the forensic search of a cell phone at the

border.2 But in Riley, the Supreme Court suggested an answer by holding that

probable cause and a warrant are required to manually search a cell phone

following a lawful arrest. 134 S. Ct. at 2485. The Supreme Court described in

Riley the significant privacy interests that individuals hold in the contents of their

cell phones. And, as I will explain, the privacy interests implicated in forensic

searches are even greater than those involved in the manual searches at issue in

Riley. In view of those interests, I would hold that a forensic search of a cell phone

at the border requires a warrant supported by probable cause. 3

       As the Supreme Court made clear in Riley, cell phones are fundamentally

different from any object traditionally subject to government search at the border.


       2
         In United States v. Cotterman, 709 F.3d 952 (9th Cir. 2013), the Ninth Circuit
determined that a forensic search of a laptop computer at the border required reasonable
suspicion. That case, however, was decided prior to the Supreme Court’s decision in Riley,
which, as I explain below, suggests that probable cause and a warrant might be required for a
forensic search of a cell phone even at the border.
       3
          As the majority notes, because the evidence leading to Vergara’s conviction stemmed
only from the forensic search, we need not consider the level of suspicion required to support the
initial, manual search of the cell phones.


                                               13
               Case: 16-15059       Date Filed: 03/15/2018       Page: 14 of 21


See id. at 2489 (explaining that “[t]he term ‘cell phone’ is itself misleading,” given

that such devices “could just as easily be called cameras, video players, rolodexes,

calendars, tape recorders, libraries, diaries, albums, televisions, maps, or

newspapers.”) Because of their “immense storage capacity,” these devices “differ

in a quantitative . . . sense” from the luggage, vehicles, envelopes, and boats that

may be searched at the border without suspicion. Id. Unlike those physical

objects, cell phones have the capacity to store “millions of pages of text, thousands

of pictures, or hundreds of videos.” Id.

       Before cell phones, border searches were limited by “physical realities” that

ensured any search would impose a relatively narrow intrusion on privacy. See id.

Individuals could not carry across the border all the mail they had received,

pictures they had taken, and books they had read. See id. When it comes to cell

phone searches, though, these “physical realities” no longer exist. Id. And, as the

Court predicted in Riley, the “gulf between physical practicability and digital

capacity will only continue to widen.” Id. 4

       Beyond these quantitative differences, the data cell phones contain is “also

qualitatively different” from the information gleaned by searching luggage, living


       4
         At the time Riley was decided, the “top-selling smart phone” had a standard capacity of
16 gigabytes—the equivalent of millions of physical pages of text. Riley, 134 S. Ct. at 2489.
Today, the standard storage capacity of that smart phone has doubled to 32 gigabytes. See Tech
Specs for Apple iPhone 7, https://www.apple.com/iphone-7/specs/ (last visited Mar. 13, 2018).


                                               14
             Case: 16-15059     Date Filed: 03/15/2018    Page: 15 of 21


quarters, and even an individual’s person. Id. at 2490. A cell phone’s internet

search history can “reveal an individual’s private interests or concerns—perhaps a

search for certain symptoms of disease, coupled with frequent visits to WebMD.”

Id. Cell phone data also may “reveal where a person has been.” Id. And cell

phone applications as well as data offer a range of information on such private and

personal topics as addiction, religious practices, pregnancy, personal finances, and

romance. See id.

      The Supreme Court recognized in Riley that given the vast amounts of

personal information contained on a cell phone, a cell phone search “typically

expose[s] to the government far more than the most exhaustive search of a house,”

which has historically received the Fourth Amendment’s most stringent

protections. Id. at 2491. Indeed, a cell phone “not only contains in digital form

many sensitive records previously found in the home; it also contains a broad array

of private information never found in a home in any form—unless the phone is.”

Id.

      Although the government’s interest at the border is undoubtedly greater than

it was in searching the arrestees in Riley, Vergara’s privacy interests are greater

here, too. In Riley, the officers searched the arrestees’ cell phones by viewing

videos, reading text messages, and scrolling call logs. Here, Vergara’s cell phones

were forensically searched. Although the record does not reveal what that

                                          15
              Case: 16-15059    Date Filed: 03/15/2018   Page: 16 of 21


examination entailed, generally, forensic searches are “experts’ work,” performed

“by a trained analyst at a government forensics laboratory.” Orin S. Kerr,

Searches and Seizures in a Digital World, 119 Harv. L. Rev. 531, 537 (2005).

These examinations reveal “a wealth of information about how the [device] and its

contents have been used.” Id. at 542. Significantly, forensic searches are “capable

of unlocking password-protected files, restoring deleted material, and retrieving

images viewed on web sites.” Cotterman, 709 F.3d 952, 957 (9th Cir. 2013). The

manual searches in Riley were of great concern to the Supreme Court; the forensic

examination of cell phones should be of even greater concern given the much more

extensive—and more heavily protected from a privacy standpoint—information it

may expose.

      Of course, the border search exception to the warrant requirement “rests not

only on the heightened government interests . . . but also on [travelers’] reduced

privacy interests” at the border. Riley, 134 S. Ct. at 2488; see Montoya de

Hernandez, 473 U.S. at 539 (“[T]he expectation of privacy is less at the border

than in the interior.”). But a “diminished privacy interest[] does not mean that the

Fourth Amendment falls out of the picture entirely.” Riley, 134 S. Ct. at 2488.

Instead, when the “privacy-related concerns are weighty enough,” as they are in a

forensic search of a cell phone, the search may require a warrant, “notwithstanding

the diminished expectations of privacy.” Id. (internal quotation marks omitted).

                                         16
             Case: 16-15059    Date Filed: 03/15/2018    Page: 17 of 21


      Applying the Supreme Court’s reasoning in Riley, the rationales underlying

the border search exception lose force when applied to forensic cell phone

searches. The border search exception is rooted in the government’s interest in

controlling “who and what may enter the country.” Ramsey, 431 U.S. at 620. But

cell phones do not contain the physical contraband that border searches

traditionally have prevented from crossing the border, “whether that be

communicable diseases, narcotics, or explosives.” Montoya de Hernandez, 473
U.S. at 544. And cell phone searches are ill suited to prevent the type of

contraband that may be present on a cell phone from entering into the United

States. Unlike physical contraband, electronic contraband is borderless and can be

accessed and viewed in the United States without ever having crossed a physical

border.

      To be sure, forensically searching a cell phone may lead to the discovery of

physical contraband. A drug smuggler’s deleted text messages, for example, may

reveal the location of drugs inside the border. But this general law enforcement

justification is quite far removed from the purpose originally underlying the border

search exception: “protecting this Nation from entrants who may bring anything

harmful into this country.” Id. Excepting forensic cell phone searches from the

warrant requirement because those searches may produce evidence helpful in




                                         17
             Case: 16-15059     Date Filed: 03/15/2018   Page: 18 of 21


future criminal investigations would thus “untether the rule from [its]

justifications.” Riley, 134 S. Ct. at 2485 (internal quotation marks omitted).

      The government argues that requiring probable cause and a warrant before

conducting a forensic search would allow “terrorists, spies, [and] smugglers” to

cross the border knowing their “devices will be immune from random,

unpredictable, and suspicionless searches.” Appellee’s Br. at 26. Certainly, cell

phones may contain information about past, present, and future criminal activity.

But obtaining a warrant before extracting data from a cell phone is “not merely an

inconvenience to be . . . weighed against the claims of police efficiency”; instead,

it is a process essential to the “machinery of our government.” Riley, 134 S. Ct. at

2493 (internal quotation marks omitted). The warrant requirement prevents the

government from boundlessly intruding on individuals’ privacy “on the mere

chance that desired evidence might be obtained.” Montoya de Hernandez, 473
U.S. at 540 n.3 (internal quotation marks omitted). And—critically—in the proper

circumstances, border officers may still rely on the exigent circumstances

exception to conduct a warrantless forensic search. See Riley, 134 S. Ct. at 2494.

      Relative to the importance of the warrant requirement in protecting

individual privacy in the type of information a forensic search can reveal—the

government’s burden in seeking a warrant is minimal. Indeed, the same

technological advances that have enabled “smart” cellular devices have made the

                                         18
             Case: 16-15059      Date Filed: 03/15/2018   Page: 19 of 21


process of obtaining a warrant more efficient. The Federal Rules of Criminal

Procedure allow judges to issue warrants “by reliable electronic means.” Fed. R.

Crim. P. 4.1(b)(6)(C). As the Supreme Court noted in Riley, in some jurisdictions

officers can e-mail warrant requests to judges and receive responses in fewer than

15 minutes. 134 S. Ct. at 2493.

      Forensic searches are themselves an involved process, making the added

burden on the government of seeking a warrant slight. In general, forensic

examinations require “analysts [to] sift through the mountain of data in a hard

drive and locate specific types or pieces of data.” Kerr, Searches and Seizures in a

Digital World, supra page 9, at 538. This process involves “a range of software

programs to aid the search, [and] can take many days or even weeks to complete.”

Id. In this case, Agent Botterbusch had to transport Vergara’s phones to her office

where special forensic agents had to conduct the forensic search. Requiring border

officers to seek a warrant before beginning a forensic search, then, would add

relatively little time to an already time-intensive process.

      I disagree with the majority that Riley is irrelevant to the forensic searches of

Vergara’s cell phones because the Supreme Court “expressly limited its holding to

the search-incident-to-arrest exception.” Maj. Op. at 7. The majority relies on the

Supreme Court’s statement that “other case-specific exceptions may still justify a

warrantless search of a particular phone.” Riley, 134 S. Ct. at 2494. But that

                                          19
             Case: 16-15059     Date Filed: 03/15/2018   Page: 20 of 21


statement was in response to the government’s “extreme hypotheticals” about the

danger of requiring a warrant to search an arrestee’s cell phone, for example, when

“a suspect [is] texting an accomplice who . . . is preparing to detonate a bomb.” Id.

To allay the government’s concerns, the Supreme Court clarified that exceptions to

the warrant requirement, like the exigent circumstances exception, would still be

available in the proper circumstances. Id.

      I acknowledge, of course, that because Riley concerned a distinct exception

to the warrant requirement, it does not compel the outcome I advocate here. The

Supreme Court clarified that it was not holding “that the information on a cell

phone is immune from search.” Id. at 2493. But unlike the majority, I do not read

Riley so narrowly as to prevent its application to cell phone searches in other

contexts, including at the border. As the Court went on to explain in Riley, “[its

holding was] instead that a warrant is generally required before [a cell phone]

search, even when a cell phone is seized incident to arrest.” Id. (emphasis added).

I believe we must look to Riley to inform our analysis of Vergara’s privacy interest

in his cell phones—the very same interests held by the arrestees in Riley—to

determine whether a warrant is required for a forensic cell phone search even when

the search occurs at the border. Due to the extreme intrusion into privacy posed by

a forensic cell phone search—well beyond the intrusion posed by a manual




                                         20
              Case: 16-15059       Date Filed: 03/15/2018     Page: 21 of 21


search—I would hold that Vergara’s privacy interest outweighs the government’s

interest in conducting such a search, even at the border.

       I note finally that, as the first federal circuit court to determine whether a

warrant is required to conduct a forensic search of a cell phone at the border post-

Riley, the majority’s decision likely will have a profound impact on law

enforcement practices at our ports of entry and on the individuals subjected to

those practices. Last year, customs officers searched more than 30,000 cell phones

or other electronic devices of people entering and leaving the United States—

nearly a 60 percent increase over the previous year. 5 Meanwhile, for the more than

95 percent of Americans who own cell phones,6 these devices contain “the

privacies of life” the Fourth Amendment exists to protect. Riley, 134 S. Ct. 2495

(quoting Boyd v. United States, 116 U.S. 616, 630 (1886)). My answer to the

question of what law enforcement officials must do before forensically searching a

cell phone at the border, like the Supreme Court’s answer to manually searching a

cell phone incident to arrest, “is accordingly simple—get a warrant.” Id.




       5
          CBP Releases Updated Border Search of Electronic Device Directive and FY17
Statistics, U.S. Customs and Border Protection (Jan. 5, 2018),
https://www.cbp.gov/newsroom/national-media-release/cbp-releases-updated-border-search-
electronic-device-directive-and.
       6
         Pew Research Center, Mobile Fact Sheet (Feb. 5, 2018),
http://www.pewinternet.org/fact-sheet/mobile/.


                                             21